Citation Nr: 0825619	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left shoulder 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.  

3.  Entitlement to service connection for a claimed groin 
condition.  

4.  Entitlement to service connection for a claimed left 
elbow condition.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1981; he also had service in the Air National Guard, which he 
reports was from March 1982 until February 1995.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

In June 1983, the RO denied service connection for left 
shoulder disability and this was not timely appealed; in 
August 2001, the RO denied service connection for low back 
disability and this was not timely appealed.  

The veteran attempted to reopen his claims of service 
connection for left shoulder and low back disabilities in May 
2004, which were denied by the RO in January 2005.  He timely 
appealed.  

The August 2007 Supplemental Statement of the Case found that 
new and material evidence had been received with respect to 
the issues of entitlement to service connection for left 
shoulder and low back disabilities, reopened the claims, and 
denied them on a de novo basis.  

The Board notes, however, that even if the RO determined that 
new and material evidence was presented to reopen the claims 
of service connection for left shoulder and low back 
conditions, such is not binding on the Board, and the Board 
must first decide whether evidence has been received that is 
both new and material to reopen the claims.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received with 
respect to each issue, furnishing a complete explanation as 
to its reasons and bases for such a decision.  

The now reopened claims of service connection for a left 
shoulder disorder and for a low back condition are being 
remanded to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center in Washington, DC. for additional 
development.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
left shoulder disorder was denied by a rating decision in 
June 1983, and the veteran did not initiate a timely appeal; 
his original claim of service connection for low back 
condition was denied by a rating decision in August 2001, and 
the veteran did not initiate a timely appeal.  

2.  The additional evidence received since June 1983 includes 
material that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim of service connection 
for a left shoulder disability.  

3.  The additional evidence received since August 2001 
includes material that is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability.  

4.  The veteran currently is not shown to have no current 
groin disorder or a left elbow condition.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a left shoulder 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  

3.  The veteran does not have a groin disability due to 
disease or injury that was incurred in or aggravated by 
active service or active duty for training or due to an 
injury that was incurred in or aggravated by inactive duty 
for training.  38 U.S.C.A. §§ 101(2) and (24), 1110, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2007).  

4.  The veteran does not have a left elbow disability due to 
disease or injury that was incurred in or aggravated by 
active service or active duty for training or due to an 
injury that was incurred in or aggravated by inactive duty 
for training.  38 U.S.C.A. §§ 101(2) and (24), 1110, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concludes that the notice requirements of VCAA have 
been satisfied with respect to the issues decided 
hereinbelow.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In September 2004, the AOJ sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection and of the requirements needed to reopen a 
claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Private medical evidence was added to the claims files after 
the above-noted letter.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims files.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if any of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the issues of service connection for a groin disability 
and for a left elbow disability, none is needed.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to these issues.  VA's duty to assist the veteran 
in the development of each claim that involves new and 
material evidence is not triggered unless and until the 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues decided herein.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New And Material Evidence Claims

Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Background

The issue of service connection for left shoulder disability 
was denied by the RO in an untimely appealed rating decision 
in June 1983 because there was no evidence of any chronic 
left shoulder condition due to service.  

The issue of service connection for low back disability was 
denied by the RO in an untimely appealed rating decision in 
August 2001 because there was no evidence of any chronic low 
back condition due to service.  


Previously Considered Evidence

The evidence on file at the time of the June 1983 rating 
decision consisted of the veteran's service treatment 
records and a February 1983 VA examination report.  

The evidence on file at the time of the August 2001 rating 
decision consisted of the veteran's service treatment 
records, a February 1983 VA examination report, and VA 
treatment records dated for the period extending from July 
1991 to January 2001.  


Evidence Received Since June 1983

The relevant evidence received since June 1983 consists of 
VA and private treatment records dated from July 1991 to 
August 2007, a November 2004 Social Security 
Administration award decision, and statements by and on 
behalf of the veteran.  


Evidence Received Since August 2001

The relevant evidence received since August 2001 consists 
of VA treatment records dated from February 1997 to August 
2007, a November 2004 Social Security Administration award 
decision, and statements by and on behalf of the veteran.  




Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that 
was lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  Consequently, there must be evidence showing a 
chronic left shoulder disability and a chronic low back 
disability.

The service treatment records include a notation of a 
strained muscle in the left shoulder in February 1980.  A 
muscle strain of the back was reported in April 1982.  

Evidence received since June 1983 shows that the veteran 
continues to have left shoulder disability, with a 
diagnosis of acromioclavicular joint degeneration and 
capsulitis in June 2006.  

Evidence received since August 2001 shows that the veteran 
continues to have low back disability, which led to the 
need for a decompression laminectomy of L3-L5 in 2003.  

The Board finds that the medical evidence since June 1983 is 
new and material evidence with respect to the claim of 
service connection for a left shoulder disability because it 
suggests that the veteran currently has a chronic left 
shoulder disability.  

The Board also finds that the medical evidence since August 
2001 is new and material evidence with respect to the claim 
of service connection for a low back disability because it 
suggests that the veteran currently has a chronic low back 
disability.  

This evidence was not previously of record, it bears directly 
and substantially upon the specific matters under 
consideration, and it raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  Therefore, 
the Board finds that the veteran's claims of service 
connection for a left shoulder disorder and for a low back 
condition are reopened and subject to further action.  


Service Connection Claims

Analysis

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2007).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007).  

The veteran's service treatment records for his period of 
active duty do not reveal any complaints or findings of a 
groin injury or left elbow disability.  

When examined by VA in February 1983, a boil in the groin 
area was diagnosed. 

Subsequent service department treatment records show jock 
itch in August 1985 and a notation in November 1990 that the 
veteran fell through the floor and injured his groin and left 
elbow; tendonitis of the left elbow was diagnosed.  Medical 
history and examination reports in January 1991 do not reveal 
any complaints or findings of groin or left elbow disability.  

VA and private treatment records after 1991 do not show any 
complaints or findings of either a groin or left elbow 
problem, including on general evaluation in November 2004.  

As there is no current evidence of either a groin or left 
elbow condition, all of the elements needed to warrant 
service connection for either a groin or left elbow condition 
due to service, to include active and inactive duty for 
training, have not been established.  

Although the veteran's statements in favor of his service 
connection claims, including at his February 2007 RO hearing, 
have been taken into consideration, it is now well 
established that, while he is competent to describe what he 
has observed, his lay statements are not competent to 
establish a medical nexus between a current medical 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a groin disability and for a left 
elbow disability, it is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left shoulder disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back condition, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

Service connection for a groin disability is denied.  

Service connection for a left elbow disability is denied.



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claims of service connection 
for left shoulder disorder and low back conditions.  

While the evidence is sufficient for reopening the claim, it 
does not contain a nexus opinion to determine whether the 
veteran currently has a left shoulder and/or a low back 
disability due to service.  

Accordingly, these claims of service connection should be 
considered by the AOJ on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Additionally, the Board notes that the veteran's dates of 
service in the Air National Guard are unclear, especially any 
dates of active and inactive duty for training.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:  

1.  The AOJ must attempt to determine the 
veteran's specific dates of reserve 
service, to include the dates of all 
active duty for training and inactive 
duty for training.  This information 
should be associated with the claims 
files.

2.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who have treated the veteran for left 
shoulder and/or low back disability since 
August 207, the date of the most recent 
medical evidence on file.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request her to provide a copy of 
the outstanding medical records if 
possible.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed left 
shoulder and low back disorders.  The 
veteran's VA claims folders, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report must 
reflect review of pertinent material in 
the claims folders.  Any necessary tests 
or studies must be conducted, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has a current left shoulder 
and/or low back disability due to an 
event or incident of his active service 
or active duty for training, to include 
any injury incurred while performing 
active or inactive duty for training.  A 
complete rationale for all opinions must 
be provided.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After all indicated development has 
been completed, the AOJ should adjudicate 
the claims of service connection for a 
left shoulder disability and for a low 
back disorder in light of all the 
evidence of record.  The AOJ should take 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If either 
of the benefits sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent current law 
and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


